ORDER
On February 14, 1986, following the evidentiary hearing in this disciplinary proceeding, the respon*154dent, Donald W. Krueger, submitted to the referee a petition for the revocation of his license to practice law in Wisconsin by consent, pursuant to SCR 21.10. In that petition the respondent stated that he could not successfully defend the allegations of unprofessional conduct set forth in the complaint of the Board of Attorneys Professional Responsibility (Board). That complaint alleged that the respondent had represented two parties on criminal charges when it was likely that their interests were adverse, thereby violating SCR 20.28(1) and (2); the respondent failed to adequately prepare for the trial of one of the criminal defendants and represented her at trial without adequate preparation, in violation of SCR 20.32(2); the respondent failed to present a reasonable defense on behalf of one of the criminal defendants and failed to enter into plea negotiations with the prosecutor, in violation of SCR 20.35(1); the respondent failed to Appear at a parole revocation hearing on behalf of a client and neglected the client's legal matter, in violation of SCR 20.32(3); the respondent misrepresented to the Board and the district professional responsibility committee that he had not represented a client previously and that he had met with her to prepare a defense to criminal charges pending against her, thereby violating SCR 22.07(2).
The respondent was admitted to practice law in Wisconsin in 1947 and practiced in Beloit. The referee is Attorney Rudolph P. Regez. In his report filed February 26,1986, the referee found that the respondent had engaged in unprofessional conduct as alleged in the Board's complaint and recommended that the respondent's petition for revocation be granted. The referee also recommended that the respondent be required to pay the costs of this proceeding.
*155IT IS ORDERED that the petition of Donald W. Krueger for the revocation of his license by consent, pursuant to SCR 21.10, is granted and the license of Donald W. Krueger to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED , that within 90 days of the date of this order Donald W. Krueger pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
IT IS FURTHER ORDERED that Donald W. Krueger comply with the provisions of SCR 22.26 concerning the requirements of a person whose license to practice law in Wisconsin has been revoked.